MR. JUSTICE CLARK, concurring: I concur in the majority opinion. We have permitted reinstatement where less than two years have elapsed between disbarment and the filing of the reinstatement petition, yet there was no dissent relating to the petition being premature. In re Wigoda (1979), 77 Ill. 2d 154. In addition, prior to the adoption of Rule 767 on July 1, 1978 (73 Ill. 2d R. 767), we have allowed reinstatement where an attorney filed the petition within five years of disbarment, and my collegues did not see fit to register their disagreement. (In re Thomas (1979), 76 Ill. 2d 185.) (The instant petitioner voluntarily moved to have his name stricken from the master roll of attorneys, and that motion was allowed on July 28, 1976. His reinstatement occurs well over three years later.) We have permitted reinstatement where the infraction was as serious as in this case, if not more so, and nothing was said in dissent about the seriousness of the offense. In re Wigoda (1979), 77 Ill. 2d 154. Moreover, we have reinstated attorneys where the Review Board has recommended that the petition be denied, again, without any dissent being recorded. (In re Nesselson (1979), 76 Ill. 2d 135.) In the instant case, both the Hearing Board, and the Review Board (with one member dissenting), recommended that the petitioner be reinstated. The rule has been quoted to the point where it is axiomatic that disciplinary proceedings are not designed to impose punishment, but are intended, as my learned colleague states, “to safeguard the public, maintain the integrity of the legal profession and protect the administration of justice. ” (78 Ill. 2d at 124.) That is not to say that all disbarred attorneys are to be reinstated'. In certain situations, the offenses will be so grievous and wilful, and the likelihood that the offender will err again may be so great, that the attorney should not, and will not, be reinstated. But where, as here, the petitioner has carried the substantial burden of showing by clear and convincing evidence that he is rehabilitated (In re Starr (1976), 64 Ill. 2d 407, 415), I am at a loss to understand why my collegues chose this case in which to dissent, especially since the dissenting opinions provide no clue as to why this case is distinguishable from other recent cases decided by this court.